         Case 3:19-cv-01377-MPS Document 28 Filed 03/04/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


                                                    :
CHRISTINA BENITEZ                                   :
     Plaintiff                                      :
                                                    :       Civil Action No.
                                                    :       3:19-cv-01377 (MPS)
v.                                                  :
                                                    :
MAGGIE’S GLASTONBURY, INC.                          :
    Defendant                                       :       MARCH 4, 2020
                                                    :


                                   JOINT STATUS REPORT

               Pursuant to this Court’s Scheduling Order dated October 31, 2019 (Dkt. No. 17)

and Court’s subsequent order on March 2, 2020 (Dkt. 27), Plaintiff Christina Benitez and

Defendant Maggie’s Glastonbury, Inc. (“Defendant”), through their undersigned counsel,

respectfully submit this Joint Status Report.

               1.      Status of the Case: Defendant answered Plaintiff’s Amended Complaint

and asserted affirmative defenses on November 12, 2019. (Dkt No. 20.) The parties do not

anticipate filing any amended pleadings and do not anticipate any motion practice that will

interfere with the parties’ compliance with the Scheduling Order.

       The parties exchanged written discovery requests.       Plaintiff provided initial written

discovery responses and objections on February 25, 2020. Defendant has provided written

objections to discovery responses dated March 3, 2020. There have been no depositions taken to-

date. Plaintiff’s deposition is scheduled for March 9, 2020, but it will need to be rescheduled.

The parties will confer on discovery objections, outstanding discovery, a new date for Plaintiff’s
         Case 3:19-cv-01377-MPS Document 28 Filed 03/04/20 Page 2 of 3




deposition. Plaintiff has not yet noticed depositions. The discovery deadline is July 6, 2020, and

the deadline to file dispositive motions is August 6, 2020.

               2.      Settlement Conference: The Parties were previously referred to Para-

Judicial Officer Albert Zakarian on or about November 12, 2019 (Dkt. 21). However, after this

referral the parties conferred and determined that the mediation would likely not be fruitful

without first conducting discovery. The parties are in the midst of discovery and believe that a

settlement conference remains premature at this stage, but will confer during the course of

discovery and formally request referral to a settlement conference if the parties believe it will be

productive.

               3.      Trial: The parties do not consent to trial by a magistrate judge.

               4.      Estimated Length of Trial: At this time, the parties estimate that trial

will take 3-4 days.



                                                     Respectfully submitted,


       PLAINTIFF,                                    DEFENDANT,
       CHRISTINA BENITEZ                             MAGGIE’S GLASTONBURY, INC.


By:    /s/ Matthew D. Paradisi                By:    /s/ Sarah R. Skubas
       Matthew D. Paradisi (ct 29915)                Sarah R. Skubas (ct 28327)
       Cicchiello & Cicchiello LLP                   Alexa M. Farmer (ct 30052)
       364 Franklin Avenue                           Jackson Lewis P.C.
       Hartford, CT 06114                            90 State House Square, 8th Floor
       Tel: (860) 296-3457                           Hartford, CT 06103
       Fax: (860) 296-0676                           Tel: (860) 522-0404
       mparadisi@cicchielloesq.com                   Fax: (860) 247-1330
                                                     sarah.skubas@jacksonlewis.com
                                                     alexa.farmer@jacksonlewis.com


                                                 2
           Case 3:19-cv-01377-MPS Document 28 Filed 03/04/20 Page 3 of 3




                                 CERTIFICATION OF SERVICE

                  The undersigned hereby certifies that, on March 4, 2020, a copy of the foregoing

was filed electronically and served by mail on anyone unable to accept electronic filing. Notice

of this filing will be sent by email to all parties of record by operation of the Court’s electronic

filing system or by mail to anyone unable to accept electronic filing. Parties may access this

filing through the Court’s system.



                                                      /s/ Alexa M. Farmer
                                                      Alexa M. Farmer


4813-7972-6262, v. 1
